DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Based on Applicant’s arguments (p. 11-12), the claim amendments try to clarify that there is some kind of pattern analysis using data collected from patients either having a disease or not having a disease, and using computer analysis to sort the patterns to help diagnose for the disease. The claim language does not overcome the previous rejections, which Examiner maintains renders obvious computer analysis techniques to classify data to determine a medical condition. Applicant argues (p. 12) that Blanco’s techniques of determining physiologic events associated with a medical condition are not the same as identifying patterns for diagnosing or estimating a disease, but Examiner considers that identifying a medical condition to treat said condition renders obvious diagnosing for said medical condition, which is a disease or ailment to be treated. Regarding Applicant’s arguments (p. 11) that Poltroak lacks identifying patterns to diagnose for a disease, Examiner also disagrees, since Poltroak analyzes for patterns of patient disorders, which is broadly a medical condition, disease, or ailment being identified. As a specific example, Poltroak shows assessing for neurological disorders (para. 0026) based on brainwave patterns (para. 0870). As previously discussed in the Non-Final Rejection (mailed on 04/25/2022), Applicant’s invention seems to be directed to data analysis using a computer, and sorting the patterns according to a condition (which the claim amendments suggest is a disease), and Examiner maintains that the prior art teaches the claimed data analysis, wherein the prior art does show identifying patterns correlated with a medical condition, disease, or ailment, and providing a visualization of the analysis result.
Although Applicant has amended the claims to avoid language that invokes claim interpretation under 112(f), the claims remain both indefinite and not enabled by the disclosure, and additional recite new matter that is not supported by the disclosure. The claims also remain rejected under 35 USC 101, since claiming converting the biosignal does not amend the biosignal from being an abstract idea.
The claim amendments filed 07/11/2022 overcome the previous objection to claim 1. Said objection is now withdrawn.
The amendment to the specification, filed 07/11/2022, is accepted. The previous objection to the disclosure is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites that the processor is caused to “convert a first biosignal into a first series of multiple patterns according to a predetermined condition” (lines 2-5), but the disclosure lacks describing this claimed feature. The disclosure lacks reciting converting a biosignal or conversion of a biosignal into a series of multiple patterns according to a predetermined condition. Claim 1 further recites that the processor is caused to “identify a first subset of the multiple patterns as first effective patterns that are useful for diagnosing or estimating a disease” (lines 7-8), but this feature is also not described in the disclosure. Claim 10 is deficient for the same reasons and also rejected for not having support by the disclosure. At least in claims 2 and 11, it seems that Applicant has amended any mention of a “non-patient” to be a person without the disease, but the disclosure lacks defining or distinguishing what is considered to be a patient versus a non-patient, or a person with the disease versus a person without the disease. There is no disclosure support for “a person without the disease” contributing the claimed first biosignal, or that there is a “second biosignal”, identified “second subset”, or “second effective patterns”, etc. attributed to “another person with the disease”. The disclosure lacks these claimed features for the same reasons as above, and especially lacks support for differentiating different biosignals being obtained and analyzed from a person having a disease and a person not having that disease. See at least claim 5, which recites claim limitations directed to processor steps of converting a “third biosignal”, identifying a “third subset” and “third effective patterns” that are similarly not supported by the disclosure. The claims dependent on these features are also rejected for reciting or relying on unsupported new matter. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims. The claims are broadly directed to data analysis and display, wherein the disclosure describes using an artificial intelligence device that is capable of performing deep learning (para. 0036), and the claims merely recite functional language for how the analysis is performed by the system, to display pattern matching performed by the system (Figs. 4A-4C). Furthermore, the claim language is broadly directed to general biosignals that identify patterns to predict a disease, but the disclosure only provides dementia as an example (para. 0034, 0057), the disclosure only provides one pattern as an example (Fig. 2, para. 0058), which has no description or meaning specified, and the disclosure does not provide additional patterns or describe what is considered to be a subset of multiple patterns or identifying effective patterns that is quantifiably measured. The claims are not described in a way that enables how the invention is unique over a general computer that can perform the claimed functions. Based on the limited discussion for how the analysis is performed, with unspecified components and structures of the system, the system and process are simply prophetic in nature and describe an envisioned invention or research plan, while lacking structure and data that provide a working example of the invention for real use.  The lack of specificity leads to the interpretation that there is a converted biosignal (unspecified what this is) which leads to determination of subsets of multiple patterns (also unspecified what this is), identifying if those subsets of multiple patterns are effective (unspecified what deems them as “effective”), measuring those multiple patterns (unspecified how such a thing is measured or determined to seemingly categorize those multiple patterns or deem subsets to be effective), and visualizing those multiple patterns (unspecified what or how they are visualized, and this is not structurally defined in the disclosure or figures). The specification does not provide guidance for what exactly is happening to arrive at the invention and enable these unspecified features. The specification does not provide enablement since the specification does not provide one or any method/process/step that is carried out for converting a biosignal as multiple patterns according to a predetermined condition, further using those multiple patterns to identify effective patterns and pattern information of effective patterns, further measuring a probability that different patterns are neighboring or adjacent to each other of the multiple patterns, and visualizing the multiple patterns on a matrix, including the method/process/step and parameters needed to perform any of these steps and the structures required to perform any of these steps.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification lacks enablement for how any person skilled in the art can make and use the broad scope of the claimed invention without undue experimentation, when applying the factors set forth In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04. 
When applying Wands, the claims lack enablement due to (A) the breadth of the claims being extraordinarily broad, in terms of merely listing units/components that are configured to perform functions without specifying the structures relied upon to perform those functions (a non-transitory computer readable storage medium storing instructions executed by a processor to cause the processor to perform the claimed steps does not show reliance on anything other than computer components of a computer system to perform the recited steps), or the parameters relied upon to perform the functions (the converted biosignal is recited without definition or limit, the predetermined condition is undefined and without limit, and there is no guidance provided for what classifies a pattern as effective or what values of a probability are measured to show effective patterns or adjacent patterns); (B) the nature of the invention being a computer system that performs calculations from received data to classify and display the calculations, with no defined structure to the computer system used to perform the calculations, and no defined parameters for performing the calculations, including defining the converted biosignal, the predetermined condition, or what classifies a pattern as effective; (E) no evidence of the level of predictability in the art, since there is no demonstration or guidance given to specific working examples of specific biosignal, specific predetermined condition, how a pattern is identified as effective, what value of probability is measured, and what exactly is visualized and how, since these are so broadly recited that there is no evidence of performing the breadth of what is being claimed; (F) minimal guidance is provided by the inventor (as discussed above, the written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention, MPEP 2163(II)(A)(3)(a)(i)(C)(2)); (G) there are no working examples of the claimed feature, whether in prior art or by Applicant’s own disclosure; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue, given the lack of specific guidance provided and the state of the art (Applicant sets forth a desired invention for others to determine how to perform it). The general state of the art measures for a relationship of biosignal patterns, and some sort of correlation between patterns, but it is not clear how that correlation is calculated, determined, or visualized, and how that measurement leads to determining effective patterns or a value of a probability that different patterns neighboring in multiple patterns are adjacent to each other, and how that is visualized on a matrix. Applicant’s own disclosure also does not explain what the correlation is, except that there is some sort of visualization for decision-making for a disease that a patient has. Since the system and process steps are so broadly recited, anything can be the biosignal and converted biosignal, and anything can be performing the measurement, and how the converted biosignal is identified, manipulated, or measured to correlate effective or neighboring patterns is without explanation and appears to be without limit. The written description discusses what different parameters might suggest or influence, regarding displaying different colors and patterns to visualize a disease that a patient has, but nothing is really concrete to what is the Applicant’s invention. As discussed above, in the lack of written description requirement, the written description is a wish for what the invention can be, not that the invention actually does these things or how. Since the prior art of record does not provide guidance, working examples, or predictability for arriving at Applicant’s invention, and Applicant’s written description does not provide explanation or evidence of the invention working, then the claims are not properly enabled to show that the invention can actually work as being claimed. One of ordinary skill in the art is tasked with guessing if one can measure any given biosignal, presumably taught to a machine learning system to classify it as “a biosignal” or deem it a “converted biosignal”, and then guessing what features of the converted biosignal might reveal patterns related to an undefined disease, and then organizing the patterns into some sort of visualization, which may include visualization on a matrix or other suitable means of arranging data patterns. Due to the breadth of what is being claimed, the lack of what presently exists in the art, and the lack of guidance provided by Applicant, thereby requiring undue experimentation, the claims fail to comply with the enablement requirement. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite what is meant by the recited “convert a first biosignal” (claim 1, line 4; claim 10, line 2). If the intent is to give the biosignal special meaning, such as if it is a signal that has already been processed in a meaningful way or for a particular system and method, it is indefinite how a biosignal should be defined without any further context or description in the claims. It is still indefinite how converting the biosignal alters this indefinite biosignal, and there is no context as to how it is converted and what this means. Additionally, it is indefinite what is meant by a “pattern” “according to a predetermined condition” or how multiple patterns are to be interpreted “according to a predetermined condition”, and what is meant by “a predetermined condition”. The claims seem to hint that the condition is a disease, but this is also a term that is undefined and indefinite for the same reasons as “predetermined condition”. Applicant’s para. [00112] stating that “a pattern may be differently expressed according to the type of biosignal” and then a list of examples of biosignal is insufficient to define what a pattern exactly is, and what is considered to be a pattern depending on particular biosignals, and it is indefinite why converting a biosignal yields diagnosing or estimating a disease. It is also indefinite what is considered to be an “effective” pattern and how this is identified. Applicant’s para. [00116] stating that an effective pattern “has information used for making a diagnosis or estimating a disease is identified among the multiple patterns” is indefinite as to what information is being used and how it is attributed as effective. It is further indefinite how probabilities are determined or quantifiably measured in terms of “probabilities of different ones of the first effective patterns being adjacent to each other”, what those probabilities are, how determining adjacent different ones is used and visualized on a matrix.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
Step 1
Independent claims 1 and 10 recite a system and method (process) comprising a computer-readable storage medium and executable instructions.  Thus, they are directed to statutory categories of invention.

Step 2A, Prong One
Claim 1 recites the following claim limitations:
Converting a first biosignal into a series of patterns
Determining probabilities of the patterns being adjacent to each other
Visualizing the probabilities of adjacency of patterns on matrices

Claim 10 recites the following claim limitations:
Converting a first biosignal into a series of patterns
Determining probabilities of the patterns being adjacent to each other
Visualizing the probabilities of adjacency of patterns on matrices

These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  A human could reasonably collect biosignal data of a patient, visually observe the biosignal, and perform a mathematical formula or calculation of identifying a subset of data and determining probabilities. The processing and visualizing are merely analysis techniques for finding patterns in the data, which may be performed in the human mind, or using pen and paper. The claims are drawn to a physician’s mental process of evaluating a patient. Thus, the claims recite limitations which fall within the 'mental processes' grouping of abstract ideas.  See MPEP 2106.04(a)(2)(III).
Additionally, reciting converting and visualizing data with little detail of what is being done, also fall within the 'mathematical concepts' grouping of abstract ideas. 
Step 2A, Prong Two
Claims 1 and 10 recite the following additional elements:
Converting a first biosignal into a first series of multiple patterns according to a predetermined condition
Identifying subsets of patterns are effective patterns for diagnosing or estimating a disease
Determining probabilities of different ones of the first effective patterns being adjacent to each other
Visualizing the probabilities of adjacency of the first effective patterns on matrices

Electronically receiving a plurality of measurements is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  

The examiner understands the step of converting a biosignal (collected by some means) and performing the converting according to a parameter (a predetermined condition) as referring to the mere use of a computer to carry out data processing of the biosignal.  In other words, the limitation refers to using a computer to translate biosignal data to more easily sort or visualize said data. From there, the steps do not appear to be significantly more than the data processing and visualizing steps recited in the claims.  Furthermore, the data processing steps do not appear to be used to perform any treatment. The steps are merely pattern recognition and display of said pattern recognition. Applicant’s disclosure at paras. [00158]-[00160] describes running a computer program on a computer to perform the recited invention, with the computer program [00161] stored on a computer-readable storage medium [00162]. Applicant’s disclosure at para. [00150] describes using a mathematical approach to classify the computer processed data to identify patterns that may estimate a disease of a patient.  This step is not extra-solution activity, but rather is the, albeit broad, solution related to the computer-implemented process of the claim.  However, the requirement to assign this task to a generic computer process or algorithm is neither particular enough to meaningfully limit the recited exception nor does it have more than a nominal relationship to the exception.  In other words, the breadth of the recited “predetermined condition” for converting the data, or the recited “effective patterns” to sort the data for visual observation of said data is such that it substantially encompasses all applications of the recited exception, while basing the data on a particular patient or predetermined condition for correlation purposes represents a merely nominal relationship with the exception as it associates the converting/identifying to all resultant likelihoods without condition.  In fact, the claimed step effectively constitutes mere instructions to apply the exception in a generic manner using a computer.  Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or a technological solution to a technological problem.  Rather, Applicant’s [00154]-[00155] ultimately describe that the improvement of the claim relates to visualization of patterns or mismatch of the data analysis steps (predictive capabilities) rather than how the claim is using that analysis and/or its results to practically apply the analysis to treat a disease or solve any problem. Although the claims recite determining a probability associated with pattern matching, and displaying probabilities and patterns, the claims do not recite that the determination and display cause any transformation to the device, so that the claims are merely reciting data processing and outputting the result. The outputting is merely pattern recognition and sorting the patterns for visualization in the form of a matrix. (See MPEP 2106.04(d)(2), 2106.05(a), and 2106.05(f)).

Claims 1 and 10 reciting use of a processing module and computing device to execute converting a biosignal is a high-level of generality, with no converting algorithm being recited, and with little detail of what is happening. The recitation merely refers to instructing processors or a computer to carry out the steps of identifying patterns and visualizing said patterns.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, Prong 2, integration of the abstract idea into a practical application, the additional elements in the claim amount to no more than insignificant extra-solution activity of data gathering and mere instructions to apply the exception using generic computer component(s). The same analysis applies here in 2B and does not provide an inventive concept. Therefore, the claims are not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims
Claims 2-9 and 11-13 recite the same limitations of collecting biosignal data, applying computer analysis on said data, identifying patterns or mismatch of the data, and outputting the patterns or mismatch in the form of matrices. The pre-solution activity of data gathering and outputting data are well-understood, routine, and conventional in the field of art. The extra-solution and post-solution activity of further collecting and converting data using computer components, and visually outputting the data are also well-understood, routine, and conventional in the field of art. (See  MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Even when viewed as a whole in combination with the independent claims 1 and 10, the BRI of claims reciting further analysis, update, and display (visual output on matrices) fail to add significantly more to the abstract idea. See also Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which contains the following analysis: Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). 

Claims 2-9 and 11-13 are also concepts practically performable in the human mind (collecting additional data and comparing against further patterns or classification categories), as well as mathematical concepts (determine probabilities), and as such, the claims are not patent eligible for the same reasons provided for claims 1 and 10 above. Claims 2-9 and 11-13, which identify patterns from collected data and output the patterns or mismatch for estimating a condition or disease, merely directed to classification of data, is well-understood, routine, and conventional in the field of art. We have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Poltroak (US 2019/0247662 A1, hereinafter “Poltroak”) in view of Blanco et al (US 2012/0245481 A1, hereinafter “Blanco”) (both previously cited).
Regarding claims 1 and 10, Poltroak shows a system comprising computer processing instructions and method of executing those instructions, comprising converting a biosignal as multiple patterns according to a predetermined condition (para. 0143 showing a known predetermined correlation between emotion and a learning state from EEG brainwave signals, to train machine learning to predict emotions, so that the EEG is a converted biosignal; para. 0157 using a computer to measure EEG signals; para. 0160 neuroimaging of brain activity; para. 0178 using EEG and MEG to monitor consciousness patterns; para. 0200 identifying brainwave patterns to measure changes, which can show changes in coherence such as detecting for emotion and function, or even a disease such as dementia, para. 0130);
Identifying and determining whether the multiple patterns are effective patterns, and to identify pattern information of the effective patterns (para. 0178 using EEG and MEG to monitor consciousness patterns; para. 0195 measuring and displaying identified brain activity; Fig. 8, wherein brainwaves of one subject are decoded into a pattern and applied to a second subject to check for an effective pattern, which may be considered identifying a subset of a pattern as an effective pattern; para. 0472, 0775 using machine learning, statistical analysis, and mapping to compute the probability of how to categorize the brainwave pattern, including a self-organizing map, para. 0776; para. 0879-0880 training to identify known and unknown data pertaining to effective patterns of a patient and patterns to additional patient data; para. 0883 wherein patient data may include a population, and para. 0884, identifying the multiple patterns from the population to cluster the different patterns, and wherein different segments of the population may be considered to be a patient having a condition, or patient not having that condition, whether known or unknown, based on the pattern analysis performed or pattern being identified); and 
Measuring the patterns and determining predictability from the data (para. 0881 showing clustering effective data of a known population together; para. 0883 patterns of a patient population; para. 0884 segregating and clustering multiple patterns of different patterns together, wherein as discussed above, defining the segments as “patient” and “non-patient” is subjective to the pattern(s) being analyzed; para. 1050 wherein the measurement is to sort data and predict the probability of the data matching the predictable, predetermined condition). Poltroak discusses patterns of different patient conditions or diseases throughout the disclosure, and as a specific example, Poltroak shows assessing for neurological disorders (para. 0026) based on brainwave patterns (para. 0870). 
Poltroak shows clustering patterns and sorting them into adjacent and non-adjacent neighborhoods of data, according to the patient population and different conditions, including mapping the data for a visual representation of the probability that some data clusters with other data (para. 0776), and imagining or display of brain activity (Figs. 3, 15-24, para. 0120). The self-organizing map shows Poltroak processes the data in order to present different patterns as multiple patterns adjacent to each other, to form the topographic map. But Poltroak lacks showing quantifying a “probability” that different patterns neighboring in the multiple patterns are adjacent to each other, and that probability values are used to visualize multiple patterns on a matrix including columns and rows. Under the broadest reasonable interpretation, this feature is interpreted to be shown if there is a calculation performed in which a quantifiable value can be determined to represent the likelihood that one cluster of patterns is adjacent to another cluster of patterns, so that probability values are such quantifiable valuer that aid in plotting the patterns in visual columns and rows.
Blanco teaches that is it known in the art of data processing and machine learning that when analyzing large amounts of data (para. 0141) to effectively map for neurological function and dysfunction (para. 0141), that it includes visualization of the neurological data by clustering and displaying the patterns into distinct groups (Fig. 7, para. 0117), which includes plotting the patterns on a matrix in columns and rows (Fig. 7) as well as uniquely color-coding the different and distinct categories of the data (para. 0117). Blanco teaches the benefit of clustering patterns of data over a color-coded plot is to better visualize distinctions across the data (para. 0117), and that number of clusters are optimized to identify the patterns that are mapped (para. 0179-0180) according to different conditions (para. 0010). Blanco further teaches applying an algorithm to compute a value of probability that data correlates (is adjacent to other data) or not (para. 0130) and quantifiably testing the likelihood that the cluster of data is accurate for that cluster (para. 0097, 0154, 0163), for the purpose of removing false events and noise (para. 0104-0105, 0166), to accurately map the data. Blanco teaches that when clustering and rejecting data, that the data are measured and sorted by likelihood that they match surrounding characteristics or not (para. 0012), and Examiner interprets this, when combined with Blanco’s clustering methods above, to mean that Blanco teaches measuring a value of probability that different patterns neighboring in the multiple patterns are adjacent to each other, and using values of probability to plot columns of rows of the data into visual clusters for display.
Blanco’s method of measuring for correlation to cluster the data for mapping is an improvement over Poltroak’s data analysis and pattern mapping, since Blanco teaches calculating the probability that the data belongs in a pattern versus an adjacent pattern, or no pattern, and if the collection of patterns is accurate to visually display different conditions, including neurological conditions, to aid in detecting and classifying for the condition from the collection of data. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Poltroak’s system, measurement means, and display to measure a value of probability that different patterns neighboring in the multiple patterns are adjacent to each other, as taught by Blanco, and use measured values of probability to display the multiple patterns on a matrix including columns and rows, and unique color-coding for further distinct visualization, as taught by Blanco, for the benefit of visualizing different and distinct conditions according to display of the multiple patterns that represent the distinct conditions. The modification would beneficially provide a visual means of identifying and diagnosing for a neurological condition/disease from the data.

Regarding claim 2, the combination of Poltroak and Blanco renders obvious the system of claim 1 above, wherein it is arbitrary what is considered to be a first data set or first effective pattern to identify a predetermined condition, and as previously discussed, the segments of the population may be selected to show different conditions or not that condition, as required by the pattern analysis being executed. Therefore, the combination renders obvious labeling a first data analysis, such as in claim 1 above, as data from those having or not having a condition or disease, and labeling a second data analysis as another of having or not having the condition or disease, in order to comparatively sort for and visually indicate data diagnosing the disease or not that disease. The combination renders obvious that the pattern expression unit is configured to obtain patterns of patients not having the disease and patterns of patients having the disease, as expressed by their relevant biosignals converted for analysis as multiple patterns according to a predetermined condition, wherein said biosignals are the brainwave EEG, and the predetermined condition are those conditions above, pertaining to emotion, learning, and coherence, including a disease such as dementia or neurological condition. As such, the combination renders obvious the identifying, measurement, and display steps of comparing the patterns of the patients having or not having disease to obtain pattern probability value indicating a probability that different patterns neighboring in the multiple non-patient patterns are adjacent to each other (the comparing, clustering, and segregating as discussed above), wherein the display unit (as modified in view of Blanco, above) is configured to display the probability patterns of the patients having or not having disease (as modified in view of Blanco, above) on the matrix. 
Regarding claims 7 and 13, as discussed in the modification in view of Blanco above, Blanco teaches that when providing visualization of pattern clusters, that Blanco uniquely color codes the different patterns to provide better visualization of different and distinct categories of the data (para. 0117). After the modification in view of Blanco, the combination renders obvious a pattern color determination unit configured to display the multiple patterns in different colors according to a predetermined condition.  

Claims 3-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poltroak and Blanco, and in view of Xu et al (US 2019/0097865 A1, hereinafter “Xu”, previously cited).
Regarding claims 3-4, Poltroak, as modified in view of Blanco, further renders obvious extracting signals of interest to classify the state of mind of a person (Poltroak - para. 0878), to classify non-disease patient data (para. 0879 – unlabeled EEG data, for example, not identified as a disease-having patient), but lacks showing an extraction unit configured to extract a mismatch pattern where the non-disease patient pattern probability value of the combination and the patient having-disease pattern probability value of the combination do not match, so as to extract a disease pattern associated with a disease that a patient has.  Xu teaches that it is known in the art of machine learning to improve diagnosis over time (para. 0131) by categorizing the data as known, unknown, and other events (abstract), using pattern recognition analysis of various signals for patterns as known in the art (para. 0303 and 0367 provide lists of types of signals and processing), including using an exclusive-or (XOR) operation (6th line from bottom of para. 0319). Xu teaches that these algorithms serve to train the machine learning for pattern recognition, to recognize patterns from the data and extract for mismatch in order to sort the data into known, unknown, and other events (para. 0254-0257, 0388). In Xu’s case, the patterns are for predicting the probability that e.g., a window or door is open. Xu is relied upon to teach that it is known in the art to train a machine to sort patterns based on matching the data to known conditions to predict probability of known, unknown, or other events/conditions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Poltroak and Blanco to train the system to recognize and predict patterns, such as training in view of Xu to sort the data based on mismatch from a desired condition (e.g., a closed window or door, or in the case of Poltroak, a person without disease) with predetermined conditions for the purpose of sorting the data into classification of said data. The motivation for modification would be to train the system to sort and extract for mismatches that show probability of a disease, such as using XOR or other signal processing as taught by Xu. The modification to extract for mismatch patterns between non-patient and patient probability values would therefore categorize the data to show if there is a disease pattern associated with a disease the patient has. 
Regarding claim 11, the combination of Poltroak and Blanco renders obvious the method of claim 10, above. Poltroak shows wherein the patient patterns are represented by the data of the first patient, or a known population, as discussed above. Additional data of other patients may be assessed, according to other segments of the population or unknown data, as discussed above. The combination renders obvious labeling these as patients having or not having a disease, or additional patients having other conditions, with their respective biosignals being converted for analysis as multiple patterns according to a predetermined condition, wherein said converted biosignals are the brainwave EEG, and the predetermined condition are those conditions above, pertaining to emotion, learning, and coherence, including a disease such as dementia. As such, the combination renders obvious the identifying, measurement, and display steps of comparing the different disease or non-disease patient populations to obtain pattern probability value (as taught in view of the combination) indicating a probability that different patterns neighboring in the multiple patterns are adjacent to each other (the comparing, clustering, and segregating as discussed above), wherein the display unit (as modified in view of Blanco, above) is configured to display the pertinent probability value of the combination on the matrix. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the same modification in view of Xu, as applied to the rejection of claims 3-4 above, to train the method to recognize and predict patterns when comparing additional patient patterns, such as training in view of Xu to sort the data based on mismatch from a desired condition (e.g., a closed window or door, or in the case of Poltroak, a person without disease) with predetermined conditions for the purpose of identifying, measuring, and sorting the data into classification according to the predetermined condition. The motivation for modification would be to train the system to sort and extract for mismatches that show probability of a disease, such as using XOR or other signal processing as taught by Xu. The modification to extract for mismatch patterns between non-patient and patient probability values would therefore categorize the data to show if there is a disease pattern associated with a disease the patient has. 
Regarding claims 5 and 12, see the rejection of claim 11 above, wherein the combination of Poltroak, Blanco, and Xu renders obvious training the system and method to classify the data according to known, predetermined conditions, to sort the data by said known pattern and extract for mismatch to classify as a disease pattern. Based on the modification above, it would have been further obvious to not only train the system and method according to predetermined conditions but also predetermined patterns of a person, so that the system and method of claims 2 and 11 above, respectively, apply the same identifying, measuring, display, and extraction features based on a predetermined person pattern probability and display and extract for said pattern matching or mismatching accordingly, for the determination and display of a disease pattern associated with a predetermined person.
Regarding claim 6, the modification discussed in the rejection of claim 5 above renders obvious 34a prediction unit configured to predict a disease of the predetermined person depending on whether the pattern that matches the disease pattern is included in the predetermined person patterns.  
Regarding claim 8, Poltroak shows segmenting the data (wherein “segmenting” refers to splitting the data into groups) into pattern clusters (self-organizing map, para. 0776; para. 0879-0880 training to identify known and unknown data pertaining to effective patterns of a patient and patterns to non-patient data; para. 0881 showing clustering effective data of a known population together; para. 0084, identifying the multiple patterns from the population to cluster and segregate multiple patterns of the different patterns together to predict the probability of the data matching the predictable, predetermined condition, para. 1050). The modification in view of Blanco also renders obvious segmenting the data into pattern clusters according to different conditions. As discussed in the combined rejections to claims 3 and 5 above, the combination of Poltroak, Blanco, and Xu renders obvious comparing and segmenting these patterns for the different biosignals of different patient populations of interest, to cluster them so that the combination renders obvious a unit determination unit configured to segment the respective biosignals according to a predetermined unit size (wherein a predetermined unit size is a particular classification) according to a predetermined condition (wherein the predetermined conditions are the EEG related categories previously discussed, and also the population type of the patient or non-patient); and a pattern assignment unit configured to assign a pattern to each predetermined unit (wherein the pattern assignment unit is the machine learning training taught by the modification to extract and categorize data, as discussed in the rejection to claim 3 above).  
Regarding claim 9, the combination renders obvious comparing data and training the system to match data and extract mismatched data to segment the patterns into different condition-based categories. Poltroak shows a library of target biosignal patterns (para. 0836), that there are patterns for the biosignals that are not fully described or characterized (para. 0835), and that over time the self-learning system builds a map of the different patterns (para. 1002). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that as a number of patterns increases, to have increased the unit size used for segmenting the different biosignals of different patient populations of interest, in order to increase the library of patterns and continue to update the self-learning system to consider additional segmenting parameters when segmenting additional biosignals of additional populations of interest.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792